Citation Nr: 0827126	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a mood disorder, not 
otherwise specified, claimed as depression or anxiety, as 
secondary to his service-connected back strain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The competent medical evidence shows that the veteran's 
current mood disorder is aggravated by the veteran's service-
connected chronic lumbosacral strain.


CONCLUSION OF LAW

A mood disorder is proximately due to or the result of 
service-connected left knee disability.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  





II.  Merits of the Claim for Service Connection

The veteran filed a claim of entitlement to service 
connection for depression and anxiety as secondary to back 
pain from his service-connected chronic lumbosacral strain.  
The RO denied his claim.  The veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection for a claimed disability may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The medical evidence of record supports the veteran's claim 
to having a current mental disorder.  VA outpatient treatment 
records diagnosed the veteran with depression in August 2005.  
In November 2005, this disability was recharacterized as a 
mood disorder, not otherwise specified.  The examiner in a 
June 2004 VA examination for mental disorders agreed with the 
diagnosis of a mood disorder, not otherwise specified.  Thus, 
the first criterion for service connection has been 
established.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 
448.

The examiner in the June 2004 VA examination provided the 
opinion that the veteran's mood disorder not otherwise 
specified is more likely than not aggravated by the veteran's 
service-connected back pain.  The examiner explained that the 
additional disability considered to be approximately due to 
the service-connected condition is in the form of back pain 
that triggers periods of depressed mood, anxiety and 
irritability.  However, the examiner believed that the 
aggravation is temporary in that the veteran's pain, if 
effectively treated, would lead to no aggravation of the 
veteran's mental health issues.  

The Board notes that aggravation for legal purposes is a 
chronic worsening of the underlying condition rather than a 
temporary flare-up of symptoms.  See 38 C.F.R. § 3.310 (a); 
Allen v. Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 52744 
(2006).  Cf.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
As stated above, the opinion of the examiner is that the 
aggravation of the veteran's mood disorder by the service-
connected low back strain is considered temporary if the 
veteran's pain from his low back disability is effectively 
treated.  The medical evidence of record reveals that the 
veteran has complained of back pain from January1989 to 
January 2007.  There is some evidence in the medical record 
that certain medications and physical therapy has relieved 
some of the veteran's back pain.  However, based on the long-
term complaints of back pain and the various treatments that 
did not resolve the pain, the medical evidence tends to show 
that the veteran's back pain is a chronic condition that will 
never completely go away even though the veteran's pain level 
may vary in severity.  Therefore, the Board finds that the 
evidence supports that the aggravation of the veteran's mood 
disorder from his service-connected back pain is chronic.

After resolving any reasonable doubt in favor of the veteran, 
the Board finds that the veteran's back pain from his 
service-connected lumbosacral strain has aggravated his mood 
disorder.  Thus, the Board finds that the veteran's claim for 
entitlement to service connection for a mood disorder is 
warranted.
 

ORDER

Entitlement to service connection for a mood disorder is 
granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


